DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the Specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 describes subject matter not enabled by Applicant’s disclosure.  For example, the present application does not provide the person having ordinary skill in the art with a sufficient disclosure to effectuate these combination of limitations.  The factors set forth in In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988) are discussed below.
(A) The breadth of the claims
Claim 1 recites a fiber that comprises a predetermined cross-section, wherein the cross-section of the fiber comprises the following features: (a) a first end portion, (b) a second end portion spaced apart from the first end portion, and (c) an intermediate portion connected to the first end portion and the second end portion.  With respect to the limitations (a), (b), and (c), Claim 1 further requires that (d) the intermediate portion comprises at least three bent portions and (e) each of the first end portion and the second end portion has a width larger than a width of the intermediate portion.  These combined features are illustrated below in Applicant’s Figure 1:

    PNG
    media_image1.png
    339
    557
    media_image1.png
    Greyscale

Figure 1 shows the claimed features (a), (b), and (e) represented by A1 and A2 in the above figure and claimed features (c) and (d) represented by C1, C2, and C3.  The combined features are clear and descriptive.  However, if the novelty of this invention is based upon the construction of the fiber itself, then a description of how the fiber is manufactured, either through general steps or specific examples, is also required.  Otherwise, a right to exclude other from making or using this fibers is not warranted.

(B) The nature of the invention
“The invention relates to a fiber for a sound-absorbing material for vehicles, which has improved durability and sound absorption performance.”  Specification, page 2, lines 2-3.  The fiber possesses the features described above in Claim 1.  Specification, page 2, lines 6-11.  Further descriptively, Applicant describes the fiber having a cross-section an M shape.  Specification, page 2, line 12.
(C) The state of the prior art
Providing fibers with a unique cross-sectional profile is well-known and practiced in the art.  Japanese Patent Application Publication 2005-113325 to Matsumi et al. provides a filament having an M-shaped cross-section.  See, e.g., Figure 1.  It is clear the fiber has first and second end portions and an intermediate portion in between, wherein the intermediate portion comprises what can be approximated to three bent portions; however, Matsumi does not teach how each of the first end portion and the second end portion could possess a width larger than a width of the intermediate portion under these certain conditions.  See also International Patent Application Publication No. WO 2009/150745 to Yoshida, Figure 2.  U.S. Patent Application Publication No. 2005/0246842 to Jen describes the manufacture of a fabric comprises fibers having a W-shaped cross-section.  Abstract.  While a W-shaped cross-section, without further description, might satisfy the limitations of an M-shaped cross-section depending on viewpoint, Jen does not disclose the specific features related to bent portions or larger width on the end portions.  See, e.g., Figure 3.  
(D) The level of one of ordinary skill / (E) The level of predictability in the art
Given the state of the prior art, it is the Office’s position that the person having ordinary skill in the art would possess the ability to provide a fiber having a cross-section with a general M-shape.  However, there is no prior disclosure for the person having ordinary skill in the art to be able to provide a fiber having the intermediate portion of the cross-section comprising at least three bent portions along with each of the first end portion and the second end portion having a width larger than a width of the intermediate portion.
(F) The amount of direction provided by the inventor 
Applicant’s Specification contains no steps, large scale or small scale, which the skilled artisan could follow to arrive at the combination of claimed features.  The “DETAILED DESCRIPTION” section of the Specification does not disclose the specific nature of the polymer being extruded into a fiber, it does not disclose the processing steps that are necessary to provide the unique cross-section to the fiber, nor does it provide the type of apparatus used to extrude the fiber into the claimed cross-sectional shape.  The direction for forming the fibers is general, at best, because it describes some features that can be measured at the end of the process.  But if the inventive feature of the present invention lies within the cross-sectional shape of the fibers themselves, then some amount of direction should be provided so that the person of ordinary skill in the art could actually carry out the invention.
(G) The existence of working examples 
Applicant’s Specification contains no working examples wherein the manner in which the fibers of Claim 1 are specifically manufactured.  The Specification contains Examples 1-4 and Comparative Examples 1-11.  However, each of these examples simply state that a nonwoven fabric “was manufacture” using a base fiber and a binder fiber.  None of this is inventive.  Rather, Applicant is claiming a fiber having the features recited in Claim 1.  There is no indication for how the fiber came into existence.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The quantity of experimentation needed to make the claimed invention is high because, as outlined above, there are no working examples that show how the invention is made.  Moreover, no general outline or procedures is provided to make a fiber having the specific features of the M-shape outlined in Claim 1.  
As such, Claims 1-14 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789